Citation Nr: 0908318	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-21 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for hepatitis C. 

4.  Entitlement to service connection for a chronic 
disability manifested by blood in the urine, claimed as due 
to exposure to herbicides.  

5.  Entitlement to service connection for type II diabetes 
mellitus, claimed as due to exposure to herbicides.  

6.  Entitlement to service connection for peripheral 
neuropathy secondary to diabetes mellitus, claimed as due to 
exposure to herbicides.  

7.  Entitlement to service connection for coronary artery 
disease, including secondary to the diabetes mellitus from 
exposure to herbicides.  

8.  Entitlement to service connection for bladder cancer, 
claimed as due to exposure to herbicides. 

9.  Entitlement to service connection for melanoma, claimed 
as due to exposure to herbicides.  

10.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

11.  Entitlement to an initial compensable rating for right 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active military service from January 1970 to 
December 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

As support for his claims, the Veteran testified at a hearing 
at the RO in November 2008 before the undersigned Veterans 
Law Judge of the Board (Travel Board hearing).  During the 
hearing, the Veteran submitted additional medical evidence 
and statements from his friends and neighbors.  He waived 
his right to have the RO initially consider this additional 
evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2008).

Also during his November 2008 Travel Board hearing, the 
Veteran withdrew his claim for a rating higher than 10 
percent for his tinnitus, since this is the highest possible 
rating for this condition.  See Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).  And he provided a statement in 
writing confirming this at the conclusion of the hearing.  So 
that claim is no longer before the Board since a substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b).  

As for several of the Veteran's remaining claims, which are 
still at issue, for service connection for type II diabetes 
mellitus, diabetic peripheral neuropathy, coronary artery 
disease, bladder cancer and a melanoma, Chairman's Memorandum 
01-06-24, dated in September 2006, directed that the 
processing of claims for compensation based on exposure to 
herbicides affected by the United States Court of Appeals for 
Veterans Claims (Court) decision in Haas v. Nicholson, 
20 Vet. App. 256 (2006), be stayed pending an appeal of that 
decision.  Specifically, the stay was applicable in those 
cases where a claim for service connection was based on 
exposure to herbicides and the only evidence of exposure was 
the receipt of the Vietnam Service Medal (VSM) or service on 
a vessel off the shore of Vietnam.

The RO wrote to the Veteran in September 2007 to inform him 
that the adjudication of his appeal may be effected, pending 
a resolution of the Haas case.  



The stay on processing these claims was recently lifted by 
way of Chairman's Memorandum 01-09-03, dated in January 
2009.  The lifting of the stay was predicated on a decision 
by the United States Court of Appeals of the Federal Circuit 
in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert 
denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  The 
Federal Circuit reversed the Court's holding regarding the 
validity of 38 C.F.R. § 3.307(a)(6)(iii).

Because they require further development, the Board is 
remanding the claims for service connection for PTSD, type II 
diabetes mellitus, peripheral neuropathy, and coronary artery 
disease to the RO via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  The Veteran does not have sufficient hearing loss in his 
left ear to be considered a disability by VA standards, and 
in the absence of this required level of disability there can 
be no possible linkage to his military service.

2.  The Veteran's back disability, hepatitis C, disability 
manifested by blood in his urine, bladder cancer, and 
melanoma were not caused or made permanently worse by his 
military service.  

3.  The Veteran has Level I hearing loss in his service-
connected right ear, and since he is not deaf in his non-
service-connected left ear, it is presumed the hearing acuity 
in that ear is also Level I.




CONCLUSIONS OF LAW

1.  The Veteran does not have a left ear hearing loss 
disability due to disease or injury incurred in or aggravated 
by his military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.385 (2008).

2.  The Veteran's back disability was not incurred or 
aggravated in service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  The Veteran's hepatitis C was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

4.  The Veteran's chronic disability manifested by blood in 
the urine was not incurred or aggravated in service and may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

5.  The Veteran's bladder cancer was not incurred or 
aggravated in service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

6.  The Veteran's melanoma was not incurred or aggravated in 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

7.  The criteria are not met for an initial compensable 
rating for the hearing loss in the right ear.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.85, 4.86, 
Diagnostic Code (DC) 6100.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. §§ 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  The Court has held 
that VCAA notice, to the extent possible, should be provided 
to a claimant before the initial RO decision on a claim, as 
it was in this case.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice was not provided prior to 
initially adjudicating a claim or, if provided, the notice 
was inadequate or incomplete, this timing error can be 
"cured" by providing any necessary notice and then 
readjudicating the claim, including in a Statement of the 
Case (SOC) or Supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran 
is given ample opportunity to participate in the adjudication 
of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for the Federal Circuit has held 
that any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial.  VA then bears the burden of 
rebutting this presumption by showing the essential fairness 
of the adjudication will not be affected because, for 
example, actual knowledge by the claimant cured the notice 
defect, a reasonable person would have understood what was 
needed, or the benefits sought cannot be granted as a matter 
of law.  Sanders v. Nicholson, 487 F.3d 881 (2007).

Here, in January 2004, May 2004, July 2004, and September 
2004, prior to initially adjudicating the Veteran's claims, 
the RO sent him letters informing him of the types of 
evidence needed to substantiate his claims and its duty to 
assist him in substantiating his claims under the VCAA.  The 
letters informed him that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including the 
Social Security Administration (SSA).  He was advised that it 
was ultimately his responsibility to send medical records 
showing he has a current disability as well as records 
showing a relationship between his claimed disabilities and 
his military service, or to provide a properly executed 
release so that VA could request the records for him.  He 
also was provided a PTSD questionnaire, which he returned in 
May 2004. 

The Board finds that the content of those four pre-decisional 
letters provided to the Veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duties to notify and 
assist.  He was advised of his opportunities to submit 
additional evidence.  Subsequently, a May 2005 SOC provided 
him an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because he has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, all obtainable evidence that he and 
his representative identified as relevant to the claims has 
been obtained and associated with the claims file for 
consideration, including the service treatment records (STRs) 
and service personnel records.  Neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which needs to be obtained for a fair 
disposition of this appeal.

The Board therefore concludes the Veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to his VCAA notices. 

As for the claim concerning the hearing loss in the right 
ear, keep in mind this claim initially arose in the context 
of the Veteran trying to establish his underlying entitlement 
to service connection, since granted.  He has appealed the 
rating initially assigned for this disability, a downstream 
issue.  Since the underlying claim has been more than 
substantiated, it has been proven, § 5103(a) notice is no 
longer required because its intended purpose has been 
fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  
As the Court in Goodwin explained, the only notice 
requirements that remain are those concerning the providing 
of an SOC in response to his NOD contesting the initial 
rating, and he was provided an appropriate SOC in May 2005 
concerning this downstream issue.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him of the evidence needed 
to support his claims, and in obtaining evidence pertinent to 
his claims under the VCAA.  Therefore, no useful purpose 
would be served by remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
to the Veteran.  The Court has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

It further deserves mentioning that a post-decisional March 
2006 letter informed the Veteran that downstream disability 
ratings and effective dates will be assigned if his remaining 
claims for service connection are ultimately granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); 
see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  He 
was given an opportunity to respond to this letter, and in a 
September 2007 SSOC his claims were readjudicated, except, 
because of the Haas stay, those pertaining to his purported 
exposure to herbicides.

Although the herbicide-related claims were not readjudicated 
after the Veteran received Dingess notice regarding the 
downstream disability rating and effective date elements of 
claims for service connection, he has not been prejudiced.  
The claims for diabetes mellitus type II, peripheral 
neuropathy, and coronary artery disease are being remanded 
for further development and subsequent readjudication.  So 
the Board is not deciding those claims in this decision.  
Whereas service connection is being denied for bladder 
cancer, blood in the urine, and melanoma, in turn meaning the 
downstream disability rating and effective date elements of 
these claims are moot.  So not receiving Dingess notice 
concerning these downstream elements is ultimately 
inconsequential and, therefore, at most harmless, i.e., 
nonprejudicial error.  38 C.F.R. § 20.1102.  See also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The Board acknowledges that etiology opinions were not 
obtained in response to the Veteran's service-connection 
claims.  But the evidence, discussed below, indicates he 
either did not have relevant complaints (of pertinent 
symptoms, etc.) while in service, or did not receive relevant 
treatment or a diagnosis of the claimed disabilities during 
service, or does not have the required current disability or 
has not presented any medical nexus evidence suggesting a 
correlation between these conditions and his military 
service.  So VA examinations and opinions are not needed to 
fairly decide these claims.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

Simply stated, the standards of McLendon are not met in this 
case because there is no indication the disabilities may be 
associated with the Veteran's period of service.  And, as 
will be explained, in the case of the hearing loss in his 
left ear, it is not sufficiently severe according to 
38 C.F.R. § 3.385 to be considered a disability by VA 
standards.  It thus necessarily follows there can be no 
possible linkage to his military service, even accepting that 
the hearing loss in his other (right) ear is service 
connected.

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  

Degenerative joint disease (arthritis), malignant tumors 
(cancer), and organic diseases of the nervous system like 
sensorineural hearing loss will be presumed to have been 
incurred in service if manifested to a compensable degree 
of at least 10-percent disabling within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  


Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Left Ear Hearing Loss

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of a current disability.  Boyer, 210 F.3d 
at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection presupposes a current diagnosis of the 
condition claimed, to at least confirm the veteran has it, 
before determining whether the condition is related to his 
military service).

The Veteran has diagnoses for the claimed disabilities, and 
he has hearing loss in his left ear.  But he does not have 
sufficient hearing loss in this ear to be considered a 
disability by VA standards, and in the absence of this 
required level of current disability there can be no possible 
linkage to his military service.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The Veteran had a VA audiology examination in October 2004.  
His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
40
55
LEFT
10
25
15
30
30

Speech audiometry revealed speech recognition ability of 100 
percent in his left ear using the Maryland CNC Test.

There are no other audiology examinations of record for 
consideration.

The fact that the Veteran had 30-decibel losses at the 3,000 
and 4,000 Hertz frequencies, and a 25-decibel loss at the 
1,000 Hertz frequency, indicates he has hearing loss in his 
left ear at these frequencies.  As the Court indicated in 
Hensley v. Brown, 5 Vet. App. 155 (1993), the threshold for 
normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  Id. 
(citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).

But more importantly, under 38 C.F.R. § 3.385, the Veteran 
does not have sufficient hearing loss in his left ear - that 
is, severe enough, to be considered a disability by VA 
standards.  His left ear does not have an auditory threshold 
loss of 40 decibels or greater in any frequency, and while he 
has two thresholds that are greater than 26 decibels, he does 
not have the required three.  And, obviously, since he had 
100 percent speech discrimination, it was not less than 94 
percent.  Id.  Therefore, his claim for service connection 
for left ear hearing loss must be denied because he has 
failed to establish he has a current hearing loss disability 
involving this ear.  



Back Disability

The RO denied this claim on the premise that the Veteran's 
back disability existed prior to his service and was not 
permanently aggravated by his service.  

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  This holding replaced the previous standard under 
38 C.F.R. § 3.304(b), which had required that if a condition 
was not noted at entry but was shown by clear and 
unmistakable evidence to have existed prior to entry, the 
burden then shifted to the claimant to show that the 
condition increased in severity during service.

Under 38 C.F.R. § 3.304(b)(1), a history alone does not 
constitute a notation of 
pre-existing disability for purposes of rebutting this 
presumption of soundness.  However, it will be considered 
with other clinical observations made at the time of the 
examination.  The Court has held on multiple occasions that 
lay statements by a Veteran concerning a pre-existing 
condition, alone, are insufficient to rebut the presumption 
of soundness.  See, e.g., Gahman v. West, 13 Vet. App. 148, 
150 (1999) (recorded history provided by a lay witness does 
not constitute competent medical evidence sufficient to 
overcome the presumption of soundness, even when such is 
recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 
466, 470 (1995) (a layperson's account of what a physician 
may or may not have diagnosed is insufficient to support a 
conclusion that a disability preexisted service); 
Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical 
evidence is needed to establish the presence of a pre-
existing condition); see also LeShore v. Brown, 8 Vet. App. 
406 (1995) (the mere transcription of medical history does 
not transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.)

The Veteran has not asserted that his back disability existed 
prior to service.  He asserts, instead, that he twice injured 
his back during service, once when he slipped on a wet ship 
deck and hit his back on an aircraft wing.  He had his 
military enlistment examination in December 1968.  When 
completing a medical history questionnaire during that 
evaluation, he indicated that he had sustained a previous 
injury to his lower back, but that he considered himself 
healthy.  In the summary of the evaluation, the examining 
physician wrote the Veteran had sustained a water skiing 
injury in September 1968, so about three months earlier, 
prior to beginning his military service, resulting in a 
sprained back for which he wore a brace.  But the physician 
went on to note that injury was now asymptomatic and not 
considered disabling/disqualifying.  

The Board therefore does not find the required clear and 
unmistakable evidence that the Veteran's back condition 
existed prior to his service, and thus, will address this 
claim on a direct incurrence basis, rather than under the 
theory of aggravation.  But even if the Board were to assume, 
for the sake of argument, that the condition existed prior to 
service, the claim still could not be granted based on 
aggravation because there was no increase in disability 
during service, much less beyond the condition's natural 
progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Id.

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See 
also Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991); and Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that 
evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required to establish an increase 
in disability).

If an increase is shown, the presumption of aggravation may 
be rebutted only by clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service, as evidence of whether a pre-existing 
condition was aggravated by military service.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence.")  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).

Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity in 
service beyond its natural progression.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).

The presumption of aggravation applies where there was a 
worsening of the disability in service, regardless of whether 
the degree of worsening was enough to warrant compensation.  
Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Here, the Veteran's STRs are completely unremarkable for any 
relevant complaints, diagnosis of, or treatment for a back 
disorder, and no subsequent post-service records indicate his 
back disability was worsened as a result of his service.  

Service connection may not be granted on a direct incurrence 
basis, either, because, as mentioned, the Veteran's STRs are 
unremarkable for any relevant complaints, diagnosis of, or 
treatment for a back disorder - including as a residual of 
the type injury alleged.  Additionally, while post-service VA 
and private medical records show treatment for a back 
disability, these records do not provide the required link 
between the current back disability and the Veteran's 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In February 2004, the Veteran was treated by R. B., a private 
physician.  Dr. R. B. stated the Veteran reported having 
lumbar surgery in Vietnam, but that he did not specify the 
details of the surgery.  Dr. R. B. indicated "it is not 
clear from the images as to the nature of the operation."  
The Veteran was diagnosed with L5 radiculopathy, which Dr. R. 
B. did not in turn link to the Veteran's period of military 
service.  And no other doctor who has had occasion to 
evaluate the Veteran or review the pertinent medical and 
other evidence in the claims file has commented favorably, 
either.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C.A. 5107(b) and 38 C.F.R. § 3.102 
regarding reasonable doubt are not applicable, and the claim 
must be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Bladder Cancer, Melanoma, and a Disability Manifested by 
Blood in the Urine

The Veteran asserts these conditions were caused by exposure 
to herbicides.  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The following diseases are 
associated with herbicide exposure for the purposes of this 
presumption:  chloracne or other acneform disease consistent 
with chloracne, Type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).  

So as is readily apparent, bladder cancer, melanoma, and a 
disability manifested by blood in the urine are not 
associated with herbicide exposure for the purpose of this 
presumption.  VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 68 Fed. Reg. 27630- 27641 (2003).  
Hence, the presumption does not apply to these claims and the 
Board will address them, instead, on the basis of 
direct service connection.  See Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994) (indicating that, even if an appellant is 
found not entitled to a regulatory presumption of service 
connection, the claim must still be reviewed to determine 
whether service connection may be established on a direct 
basis).  In fact, the Court has specifically held that the 
provisions set forth in Combee, which, instead, concerned 
exposure to radiation, are nonetheless equally applicable in 
cases, as here, involving claimed exposure to Agent Orange.  
See McCartt v. West, 12 Vet. App. 164, 167 (1999).



Concerning this, the Veteran's STRs are unremarkable for any 
relevant complaints, diagnosis of, or treatment for a bladder 
condition or cancer, melanoma, or blood in the urine.  In 
October 2002, S. F., the Veteran's private physician, opined 
the Veteran was exposed to Agent Orange in Vietnam and that 
it "may have" contributed to his bladder cancer and 
melanoma.

Because the Veteran served in Vietnam during the Vietnam era, 
defined by 38 C.F.R. § 3.2(f) as the period beginning on 
February 28, 1961, and ending on May 7, 1975 (keeping in mind 
the Veteran served from 1970 to 1971), it is presumed that he 
was exposed to an herbicide agent, such as Agent Orange, 
while there, unless there is affirmative evidence to the 
contrary, which there is not.  See 38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307(a)(6)(iii).

But that notwithstanding, of equal or even greater 
significance to the probative value of Dr. S. F.'s opinion is 
that it is equivocal.  The word "may" is entirely 
speculative and does not create an adequate nexus for the 
purposes of establishing service connection.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (physician's statement that the 
Veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the Veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicated that the alleged disorder 
"may or may not" exist or "may or may not" be related is 
too speculative to establish the presence of the claimed 
disorder or any such relationship); Utendahl v. Derwinski, 1 
Vet. App. 530, 531 (1991) (medical treatise submitted by 
appellant that only raises the possibility that there may be 
some relationship between service-connected sickle cell 
anemia and the Veteran's fatal coronary artery disease does 
not show a direct causal relationship between the two 
disorders such as to entitle the appellant to 
service connection for the cause of the Veteran's death).  So 
Dr. S. F.'s opinion, while perhaps supportive of the claim to 
some limited extent, is insufficient grounds to grant service 
connection

Moreover, while the Veteran's other post-service medical 
records show treatment for these conditions, they do not 
provide the required link between these conditions and his 
military service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For these reasons and bases, the preponderance of the 
evidence is against these claims for service connection for 
bladder cancer, melanoma, and a disability manifested by 
blood in the urine.  And since the preponderance of the 
evidence is against these claims, the provisions of 38 U. S. 
C. A. 5107(b) and 38 C.F.R. § 3.102 regarding reasonable 
doubt are not applicable, and these claims must be denied.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hepatitis C

The Veteran asserts that he contracted hepatitis C while in 
the military.  In a November 2003 statement, he made four 
assertions regarding risky activities in service that he 
believed could have caused his hepatitis C.  First, he 
asserted that he was inoculated with an unsterile vaccination 
gun at boot camp.  He stated that he objected to the use of 
the air injection gun, but that his superiors insisted that 
he be inoculated.  He observed other soldiers returning to 
formation with blood dripping from the inoculation sites.  
Second, he stated he was inoculated again while on a ship, 
and that the air gun was not sterilized.  Third, he was 
confronted by a member of his unit who was bleeding, and the 
soldier's blood spread to the Veteran's face and arms.  
Fourth, he shared razors while on board the USS Oriskany.  

The Veteran was first diagnosed with hepatitis C in 2003, 
more than 30 years after leaving the military.  This lapse of 
so many years between the claimed events in service, when he 
was supposedly contaminated, and the first objective 
indication of this condition after service is probative 
evidence against his claim, though not entirely 
determinative.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  



The Veteran's private and VA medical records show ongoing 
treatment for hepatitis C, but these records do not provide 
the required link between this condition and his military 
service - including, specifically, any of the alleged 
incidents.  In December 2003 the Veteran was treated by Dr. 
B., a VA physician who noted the Veteran "probably" had 
acquired hepatitis C through either a "blood transfusion a 
long time ago for his back surgery or his contact with blood 
during the war."  An absolutely accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  And by 
the same token, use of cautious language (like "probably" 
related to service) does not always express inconclusiveness 
in a doctor's opinion on etiology.  An etiological opinion 
should be viewed in its full context and not characterized 
solely by the medical professional's choice of words.  See 
Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Here, though, Dr. B.'s use of the word "probably" was 
conditioned upon said exposure to contaminated blood during 
service, as opposed to prior to service or during the many 
years since - such as when the Veteran had his back surgery, 
another potential cause for the hepatitis C even according to 
Dr. B.  And of equal or even greater significance, in October 
2003 Dr. B. stated the Veteran had told him the hepatitis C 
was acquired through post-service surgery for his melanoma.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.



In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims folder.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.

Here, irrespective of whether he reviewed the claims file, 
Dr. B acknowledges multiple potential causes for the Veteran 
contracting hepatitis C.  And these potential causes are not 
limited to contact with contaminated blood during the war, 
rather, include events - and specifically, back and melanoma 
surgery, that have occurred during the many years since the 
Veteran's military service ended.  Indeed, even Dr. B 
arguably list those surgeries as the more likely cause.  
Moreover, there is no objective indication the Veteran's 
blood was contaminated during service in any of the ways he 
is alleging.  This, in turn, means the events he claims 
caused his hepatitis C have not been shown to have actually 
occurred.  


So Dr. B's diagnosis of hepatitis C and, more importantly, 
the attribution of that diagnosis to exposure to contaminated 
blood during service necessarily fails because the claimed 
predicating event, itself, has not been independently 
established as factually true.  See Swann v. Brown, 5 Vet. 
App. 177, 180 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).

Consequently, considering this evidence, as a whole, there is 
not the required indication of relevant injury in service 
(namely, exposure to contaminated blood) or, equally 
importantly, the necessary linkage between the Veteran's 
period of military service and his hepatitis C.  While, as a 
layman, he is competent to state that he shared razors and 
received inoculations from an air gun he thought was not 
sterile, he is not competent to make a probative statement on 
causation, which instead is a medical determination.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Since the preponderance 
of the evidence is against the claim, the provisions of 38 
U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 regarding reasonable 
doubt are not applicable, and the claim must be denied.

Increased Evaluation Claim

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.  

When there is a question as to which of two evaluations 
should be applied, VA will assign the higher evaluation if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, VA will assign the 
lower rating. 38 C.F.R. § 4.7.  All reasonable doubt is 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

If, as here, there is disagreement with the initial rating 
assigned following the grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the Veteran's rating may be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Ratings for hearing loss are determined by considering the 
pure tone threshold average and speech discrimination 
percentage scores, resulting in a Roman numeral designation.  
38 C.F.R. § 4.85(b), Table VI.  Disability ratings are 
assigned by combining the level of hearing loss in each ear.  
38 C.F.R. § 4.85(e), Table VII.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992) (assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered).

Hearing loss disability evaluations range from 0 percent 
(i.e., noncompensable) to 100 percent based on organic 
impairment of hearing acuity, as measured by controlled 
speech discrimination tests in conjunction with the average 
hearing threshold, as measured by pure tone audiometric tests 
in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second (Hertz).



The Rating Schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal hearing acuity 
through Level XI for profound deafness.  VA audiological 
examinations are conducted using a controlled speech 
discrimination test together with the results of a pure tone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel loss based on the pure tone audiometry 
test.  The numeric designation of impaired hearing (Levels I 
through XI) is determined for each ear by intersecting the 
vertical row appropriate for the percentage of discrimination 
and the horizontal column appropriate to the pure tone 
decibel loss.  See 38 C.F.R. §§ 4.85(b), 4.87.

As applied to the facts of this case, the Veteran had a VA 
audiology examination in October 2004.  His pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
40
55
LEFT
10
25
15
30
30

The average puretone threshold was 35 in the right ear and 25 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in both ears.  

During that October 2004 VA audiological examination, the 
Veteran reported that his tinnitus was constant and that his 
right ear hearing loss was more severe than his left.  That 
was a sufficient description of the effect of his disability 
on his daily activities.  38 C.F.R. § 4.10.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007).  

Applying the results of that October 2004 examination to 
Table VI of the VA regulations yields a Roman numeral value 
of I in each ear.  



To determine the disability evaluation from hearing loss, the 
Roman numeral values derived from Table VI are applied to 
Table VII.  38 C.F.R. § 4.85(f) states that when impaired 
hearing is service connected in only one ear, and the veteran 
is not deaf in the non-service-connected ear, the non-
service-connected ear will be assigned a Roman numeral value 
of I.  Therefore, a Roman numeral value of I will be used for 
the non-service-connected left ear to determine the Veteran's 
level of disability.  38 C.F.R. §§ 3.383, 4.85(f).  This does 
not change the outcome for the Veteran in this case, as his 
Roman number value for his non-service-connected left ear is 
already I.  Id.  

The provisions for exceptional hearing loss patterns do not 
apply in this case.  
If the Veteran's puretone threshold at each of the four 
specified frequencies is 55 decibels or more, the Roman 
numeral value is determined using both Table VI and VIa, 
whichever results in a higher numeral value.  38 C.F.R. 
§ 4.86(a).  This does not apply in this particular instance 
because none of the Veteran's puretone thresholds are 55 
decibels or more.  

Also, if the Veteran's puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral value is determined using both Table VI and 
VIa.  Whichever table results in a higher Roman numeral value 
is used.  See 38 C.F.R. § 4.86(b).  This does not apply, 
either, because the Veteran's puretone threshold is not 70 
decibels or more at 2000 Hertz.  

Applying the values of I (left ear) and I (right ear) to 
Table VII, the Board must find that the Veteran's right ear 
hearing loss is noncompensable, meaning 0-percent disabling.  
And as already explained, under Lendenmann, the assignment of 
disability ratings for hearing impairment are derived by a 
purely mechanical (meaning nondiscretionary) application of 
the rating schedule, as has been done in this case, to the 
numeric designations assigned after an audiometric evaluation 
has been rendered, as has also been done in this case, 
leading to the noncompensable evaluation, but not more.  As a 
result, the claim must be denied.  



VA regulations provide that when hearing impairment in one 
service-connected ear is compensable to a degree of 10 
percent or more, a non-service-connected ear will be treated 
as if it were service-connected if it meets the regulatory 
thresholds of 38 C.F.R. § 3.385.  See 38 C.F.R. §§ 3.383, 
3.385.  This provision does not apply, however, as the 
Veteran's service-connected right ear is not compensable to a 
degree of 10 percent or more.  Indeed, he has not met the 
requirements for a compensable rating at any time since the 
effective date of his award, so the Board may not "stage" 
his rating either.  See Fenderson, 12 Vet. App. at 125-26.

Extra-schedular Consideration

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  38 C.F.R. 
§ 3.321(b)(1).



The Board does not dispute the notion that the Veteran's 
right ear hearing loss causes some impairment in his 
occupational and social functioning.  But such impairment is 
contemplated by the schedular rating assigned.  According to 
38 C.F.R. § 4.1, generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  

The Board therefore finds no justifiable reason to refer this 
case to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment - 
meaning above and beyond that contemplated by the schedular 
rating assigned, suggesting the Veteran is not adequately 
compensated by the regular rating schedule.  All of the 
evaluation and treatment for his right ear hearing loss has 
been on an outpatient basis, not as an inpatient, much less 
with the required frequency for extra-schedular 
consideration.  VAOPGCPREC 6-96.  See also Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); and Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Service connection for hearing loss in the left ear is 
denied.  

Service connection for a back disability is denied.  

Service connection for hepatitis C is denied. 

Service connection for a chronic disability manifested by 
blood in the urine is denied.  



Service connection for bladder cancer is denied. 

Service connection for melanoma is denied.  

An initial compensable rating for the right ear hearing loss 
is denied.  


REMAND

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran has the required diagnosis of PTSD, which, 
according to Cohen v. Brown, 10 Vet. App. 128 (1997), is 
presumably in accordance with the DSM-IV criteria, both in 
terms of the adequacy and sufficiency of the stressors 
claimed.  And in May 2005, Dr. L. C., a VA psychologist, 
stated the Veteran's PTSD was caused by one of his claimed 
stressors - namely, that he served on a river boat and 
collected dead enemy bodies.  So the only element lacking in 
this case is credible evidence that this stressor occurred.  

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (regarding combat 
Veterans) and Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If, instead, as in this case, the Veteran did not engage in 
combat with the enemy, or he did, the alleged stressor is not 
combat related to that combat, then his lay testimony, by 
itself, is insufficient to establish the occurrence of the 
alleged 
in-service stressor.  Instead, the record must contain 
credible supporting evidence that corroborates his testimony 
or statements.  Cohen, 10 Vet. App. at 147; see also West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

Moreover, credible supporting evidence of a noncombat 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).

The Veteran received the National Defense Service Medal 
(NDSM), the Vietnam Service Medal (VSM), the Battle 
Efficiency Award, and a Meritorious Unit Commendation.  These 
awards and commendations, while meritorious in their own 
right, are not indicative of combat, per se.  See VAOPGCPREC 
12-99 (October 18, 1999).  There is no evidence of record 
that the Veteran engaged in combat with the enemy during his 
period of service.  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  Id.  Since there is not this 
required evidence here, the Veteran's lay testimony alone 
is insufficient to verify his alleged stressors.  Instead, as 
mentioned, the record must contain evidence corroborating his 
testimony or statements.  See Zarycki, 6 Vet. App. at 98.

As a means of further developing the Veteran's claim in this 
regard, in May 2004 the RO attempted to obtain the deck logs 
of the USS Oriskany (CVA-34) for the entire period the 
Veteran was aboard - from March to December 1971.  The RO 
also tried to obtain deck logs of the USS Independence (CVA-
62).  But later in May 2004, the National Archives and 
Records Administration (NARA) returned a negative reply, 
stating the records for the USS Independence were still 
undergoing the declassification process, and that the request 
was too extensive for the research time they allow for each 
request.  NARA suggested the RO contact NARA, preferably by 
phone, before submitting a request for either ship again.  
There is no indication the RO attempted to contact NARA, 
again, or made a second request for the records of the USS 
Oriskany.  

In a March 2004 statement, the Veteran discussed his 
stressor.  He stated that, shortly after August 1971, he was 
assigned to a river boat detail that retrieved enemy corpses.  
This statement helps to narrow down the timeframe for a deck 
log request.  During his more recent November 2007 Travel 
Board hearing, the Veteran testified that his stressor 
occurred while he was working as a representative on a 
multiracial committee that worked to ease race relations on 
the ship.  As part of that assignment, his unit assisted in 
the retrieval of enemy bodies.  He said that he worked with 
this group for 45 to 47 days.  With the benefit of this 
additional information, the Board deduces that his claimed 
stressor occurred some time between August 1971 and the end 
of October 1971, a period of 60 days.  So instead of 
requesting deck logs from March to December 1971, the RO 
should narrow the window and only request the deck logs from 
August to October 1971, thereby providing NARA with a smaller 
and more accurate research parameter.

Diabetes

The Veteran asserts that his diabetes was caused by exposure 
to herbicides (specifically, the dioxin in Agent Orange).  He 
claims that he was exposed to herbicides while serving aboard 
the river boat, mentioned above, which collected enemy bodies 
in the Republic of Vietnam.  He served aboard a vessel in the 
coastal waters of Vietnam and has a VSM.  

The governing law provides that a "Veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during 
that service." 38 U.S.C.A. §  1116(f).

Generally, service in the Republic of Vietnam is interpreted 
as requiring service on the landmass of Vietnam.  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  However, VA has 
interpreted its regulations to also mean that a Veteran who 
served in the inland waterways (e.g., a river, as claimed in 
this case) also served in the Republic of Vietnam.  66 
Fed.Reg. 23, 166 (May 8, 2001) (final rule); 69 Fed. Reg. 44, 
614, 44,620 (July 27, 2004) (proposed rule).  

For the reasons previously mentioned, the Board is remanding 
the Veteran's PTSD claim to determine whether he served 
aboard a river boat in the capacity alleged.  It is currently 
unknown whether he served in an inland waterway of the 
Republic of Vietnam and would, therefore, if he did, be 
entitled to the presumption of exposure to herbicides.  As a 
result, the Board cannot decide the diabetes claim until the 
RO attempts to obtain the additional information regarding 
the Veteran's alleged service on board a river boat in 
response to his claim for PTSD.  To this extent, these claims 
are inextricably intertwined.  See, e.g., Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).

Peripheral Neuropathy and Coronary Artery Disease

Similarly, the Veteran's peripheral neuropathy and coronary 
artery disease claims are inextricably intertwined with his 
claim for diabetes, inasmuch as he is arguing that these 
conditions are secondary complications of his diabetes.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims 
are "inextricably intertwined" when they are so closely tied 
together that a final decision on one cannot be rendered 
until a decision on the other has been rendered).  As such, 
the Board may not properly review these claims, either, until 
completion of the additional development concerning the 
underlying claim for diabetes.



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Follow-up with the NARA, as requested 
in its May 2004 negative response letter.  
In this regard, review the file, 
including a copy of this remand, and 
prepare a summary of the Veteran's 
alleged in-service stressor (he says that 
he was assigned to a river boat 
that retrieved dead bodies from the 
inland water ways).  Forward this summary 
to the NARA with a request for deck logs 
of the USS Oriskany (CVA-34) for the 
period from August to October 1971 - 
specifically, any records confirming the 
Veteran served on a river boat that 
retrieved dead bodies from the inland 
water ways.  If the search for this 
additional evidence is unsuccessful, 
document this in the file.

If, instead, additional evidence is 
uncovered that would meet the minimum 
requirements to contact the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), then all indicated additional 
research should be undertaken.  Any 
negative responses should be documented 
in the file.



2.  Then readjudicate the remaining 
claims at issue in light of any 
additional evidence obtained.  With 
regard to the Veteran's diabetes, 
peripheral neuropathy, and coronary 
artery disease claims, this refers to any 
information returned from the NARA 
regarding his alleged service on board a 
river boat in the inland waterways of 
Vietnam.  If the disposition of these 
claims remains unfavorable, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
these remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


